 1
 2
 3
 4
 5                             UNITED STATES DISTRICT COURT
 6                                    DISTRICT OF NEVADA
 7
     MAXWELL STEINBERG, et al.,
 8                                                        Case No. 2:21-cv-01249-APG-NJK
            Plaintiff(s),
 9                                                                      Order
     v.
10                                                                  [Docket No. 8]
     CARRINGTON MORTGAGE SERVICE,
11   LLC, et al.,
12          Defendant(s).
13         Pending before the Court is Defendant Carrington’s motion to extend its deadline to
14 respond to the complaint based on, inter alia, the prospect of an imminent settlement. Docket No.
15 8. For good cause shown, the motion is GRANTED and the deadline to respond to the complaint
16 is EXTENDED to August 16, 2021.
17         IT IS SO ORDERED.
18         Dated: July 15, 2021
19                                                             ______________________________
                                                               Nancy J. Koppe
20                                                             United States Magistrate Judge
21
22
23
24
25
26
27
28

                                                   1
